     Case 2:19-cv-01810-KJM-CKD Document 6 Filed 08/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARLENE MENDEZ, et al.,                            No. 2:19-cv-1810 KJM CKD P
12                       Plaintiffs,
13           v.                                          ORDER
14    STEWART,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 8, 2020, the magistrate judge filed findings and recommendations, which

21   recommended plaintiff Baker be required to pay the filing fee in full. (ECF No. 4.) Both

22   plaintiffs were served with the findings and recommendations and both plaintiffs’ copies of the

23   findings and recommendations were returned by the postal service as undeliverable. After both

24   plaintiffs failed to file notices of change of address within the time provided by Local Rule

25   183(b), the magistrate judge filed additional findings and recommendations on June 30, 2020,

26   recommending this action be dismissed without prejudice for failure to prosecute. (ECF No. 5.)

27   The findings and recommendations were served on both plaintiffs and contained notice to

28   plaintiffs that any objections to the findings and recommendations were to be filed within
                                                         1
     Case 2:19-cv-01810-KJM-CKD Document 6 Filed 08/10/20 Page 2 of 2

 1   fourteen days. These findings and recommendations also were returned as undeliverable. Neither
 2   plaintiff has filed objections to the findings and recommendations.
 3           The court presumes that any findings of fact are correct. See Orand v. United States,
 4   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 5   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 6   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 7   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 8   supported by the record and by the proper analysis.
 9           Accordingly, IT IS HEREBY ORDERED that:
10           1. The findings and recommendations filed June 30, 2020 (ECF No. 5), are adopted in
11   full;
12           2. This action is dismissed without prejudice for failure to prosecute. See L.R. 183(b);
13   and
14           3. The clerk of court is directed to close this case.
15   DATED: August 8, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
